Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This action is in response to claim filed 3/8/22; no amendments were made. Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are pending and under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yednock (US 20170152309; previously cited) in view of Muizelaar (previously cited) and further in view of Hammad (previously cited).
Regarding claim 1, Yednock teaches an antibody Fab fragment that binds to C1q (claim 1). This meets the limitations of an antibody that inhibits C1q; see instant definition of “antibody” which includes antibody fragments (p.46 L19-22). Yednock teaches using an anti-C1q antibody to inhibit synapse loss, specifically excessive synapse loss. Further, Yednock teaches many specific examples of this (paragraphs 37-38), including specific neurodegenerative diseases associated with the loss of synapses or nerve connections (paragraph 37; claims 1, 31, 32, and 37). 
Yednock does not explicitly disclose TBI. However, Yednock does note the relevance of the inappropriate activation of the complement system in ischemia-reperfusion injury (paragraph 2). Further, Yednock teaches the anti-C1q therapy as treating “brain injury” (paragraph 9) as well as the increase of C1q after brain injury (paragraph 97).
Muizelaar teaches that traumatic brain injury is a brain injury (severe head injury). Muizelaar also teaches that TBI is an ischemia-reperfusion-type injury (title).
Hammad also teaches TBI is a brain injury: “TBI is defined as damage to the brain resulting from an external force that causes the brain to move quickly within the skull” (p.1 C1). Hammad also teaches the complement system plays a role in the inflammatory reaction, which is a primary contributor to the injury in TBI (abstract). Specifically, Hammad teaches that microglia exist in either the M1 state—which damages healthy cells—or the M2 state—which is associated with improved cellular survival and tissue repair—and that C1q “contributes to a shift towards the M1 phenotype” (p.2 C1).
One of ordinary skill in the art at the time of filing would have found it obvious to utilize the method of Yednock (administering anti-C1q antibody) to treat TBI. TBI is a brain injury characterized by ischemia-reperfusion and deleterious activation of the complement system, while the method of Yednock is one of treating brain injury, in particular ischemia-reperfusion injuries and those which would benefit from inhibited C1q. Thus, while not explicitly naming TBI as the “brain injury”, one would have had a reasonable expectation of success in using Yednock’s method to treat TBI because Yednock teaches the method treats brain injury as well as pathologies present in TBI. This is further reinforced by Yednock’s discussion of the relevance of the complement system to ischemic injuries, while Muizelaar teaches that TBI is such an ischemic event and Hammad teaches the relevance of the complement system in TBI.
Concluding that it would have been obvious to treat TBI using the method of Yednock, it would also have been obvious to use the means Yednock discloses, e.g., using an anti-C1q Fab antibody.
Regarding claim 2, Yednock does not explicitly disclose treatment within the first 4 weeks of a brain injury. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). “[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
Such is the case here. Where the only difference between the prior art and the instant claim is in an explicit timing requirement which represents no more than optimization of the prior art drug timing, such optimization would have been obvious. Further, as taught by Muizelaar, the ischemia and ischemia-reperfusion damage occurs “in the first few hours after injury” (p.1014), suggesting treating TBI within hours of the injury, which is within the first four weeks after the injury.
Thus, one of ordinary skill in the art at the time of filing would have found it obvious to administer treatment as soon after the injury as possible to limit the damage, making treatment within four weeks of the injury obvious.
Regarding claim 6, inhibition of synapse loss is one means by which the treatment functions according to Yednock; see e.g., paragraphs 9, 166.
Regarding claim 10, Yednock teaches the agent is a C1q antibody (above).
Regarding claim 11, Yednock teaches these functions of the antibody (paragraph 31). Moreover, administering the same agent (anti-C1q antibody) to the same subject (one suffering TBI) must achieve the same results absent evidence to the contrary. See Integra decision previously discussed in Office Action mailed 12/7/20.
Regarding claim 12, as above, administering the same agent (anti-C1q antibody) to the same subject (one with TBI) must achieve the same results absent evidence to the contrary.
Regarding claim 17, as above, administering the same agent (anti-C1q antibody) to the same subject (one with TBI) must achieve the same results absent evidence to the contrary. Further, Yednock teaches this is one of the mechanisms by which the method functions (paragraph 9: “neutralizing the activity of complement factors such as C1q”).
Regarding claim 18, see rejection of claim 11; for example, paragraph 31 of Yednock teaches the disruption of C1q binding to an autoantibody and C1q binding to C1r.
Regarding claim 19, Yednock discloses the inhibition of the same biological activities, e.g., synapse loss (paragraph 32).
Regarding claim 23, Yednock teaches the antibody is a Fab fragment (claim 1), which meets the limitations of an antibody fragment.
Regarding claim 24, Yednock teaches the antibody is a Fab fragment (claim 1).
Regarding claim 27, Yednock teaches the antibody has a light chain of SEQ ID NO: 2. This sequences comprises SEQ ID NOs: 5, 6, and 7 within the HVR (CDR) of the chain.
Regarding claim 28, Yednock teaches the antibody has a heavy chain of SEQ ID NO: 1. This sequences comprises SEQ ID NOs: 9, 10, and 11 within the HVR (CDR) of the chain.
Regarding claims 29 and 30, Yednock SEQ ID NO: 2 comprises a sequence 100% identical to instant SEQ ID NO: 37 as depicted below:

    PNG
    media_image1.png
    274
    662
    media_image1.png
    Greyscale


	Regarding claims 31 and 32, Yednock SEQ ID NO: 1 comprises a sequence 100% identical to instant SEQ ID NO: 33 as depicted below:

    PNG
    media_image2.png
    301
    722
    media_image2.png
    Greyscale

Therefore, claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10723788 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32); there are no method claims in the reference patent. See the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘788 for these antibodies is both in treatment of synapse loss including in subjects suffering ischemia-reperfusion injury, (see discussion of ‘309 above, which is the PgPub of the reference patent). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-57 of copending Application No. 16911954 (reference application) in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to inhibiting synapse loss using an antibody (SEQ ID NOs: 1 and 2) with the same claimed functions, meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32). Treating TBI would have been obvious for the reasons articulated above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9708394 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant methods are not claimed in the reference patent. However, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of synapse loss (see e.g., C34, C55). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10227398 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to inhibiting synapse loss using an antibody (SEQ ID NOs: 1 and 2) with the same claimed functions, meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32). Treating TBI would have been obvious for the reasons articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10590190 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant methods are not claimed in the reference patent. However, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of synapse loss (see e.g., C34, C55). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Claims 1-2, 6, 10-12, 17-19, 23-24, and 27-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10316081 in view of Muizelaar and Hammad. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to an antibody meeting the criteria of the most specific anti-C1q antibodies of the instant claims (claims 30 and 32; see reference claims 1(b), 2, 3). The instant methods are not claimed in the reference patent. However, see the decisions in Sun Pharmaceuticals v Eli Lily Fed Cir July 28, 2010; Geneva v GlaxoSmithKline 349, F.3d 1373; and Pfizer v Teva 518 F3d 1353 supporting the Office’s use of disclosed utilities of compositions when applying double patenting rejections to method claims. The utility disclosed in ‘394 for these antibodies is both in treatment of synapse loss (see e.g., C34, C55). Given this utility, the specific treatment of TBI within 4 weeks would have been obvious for the same reasons as articulated above.

Response to Arguments
Applicant’s arguments filed 3/8/22 have been fully considered but are not persuasive. 
Applicant argues Yednock “merely teaches anti-C1q antibody Fab fragments and methods of using the same”. The Examiner notes that Yednock teaches far more specifics than this and a document is available for all it teaches.
Applicant argues Yednock does not teach using the antibody “for treating brain injury”. This is not persuasive at Yednock teaches treatment of synapse loss, nerve connection loss, ischemia/reperfusion injury, and explicitly teaches the method functions via inhibiting the complement system which is “upregulated…after brain injury” (paragraph 97). Applicant argues it is the Examiner alone who would consider a loss of synapses in the brain to be a “brain injury”, but does not provide any objective evidence that the person of ordinary skill in the art would not consider damage and loss to the cells of the brain a “brain injury”.
Applicant argues Yednock does not teach treatment of traumatic injuries to the brain; no part of the rejection suggested that Yednock did. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that one would not have expected that C1q is increased by an external trauma when Yednock only teaches non-traumatic injuries caused by biochemical assaults, such as infection or “lack of oxygen” (remarks 3/8/22 p.5). This is not persuasive because the rejection articulated precisely why one would have expected this increase due to a lack of oxygen, e.g., that Yednock teaches this increase after ischemia/reperfusion injuries (a “biochemical assault” caused by lack of oxygen followed by a rapid influx of oxygen); see paragraphs 2, 38, 48, and 101.
Applicant argues that Yednock only shows a correlation, not a causation, and so there would have been no reasonable expectation of success. This is not persuasive because it ignores most of Yednock, in which this “correlation” was sufficient to describe a method of administering an anti-C1q antibody to treat brain injuries such as tissue damage due to ischemia/reperfusion. Obviousness does not require absolute predictability (MPEP §2143.02) and prior art is considered enabled (MPEP §2121). Thus, the enabling disclosure of Yednock for a method of treating ischemia/reperfusion using an anti-C1q antibody is sufficient to establish a reasonable expectation that the method functions.
Applicant argues the method might not have worked. This might have been because lectin and the alternative complement pathway would still have been active, which “may be important” (remarks 3/8/22 p.6). However, conjecture of things that may or may not have been important is insufficient to overcome the explicit teachings in the prior art that, e.g., an anti-C1q antibody is an effective treatment for ischemia-reperfusion injuries.
Applicant argues Yednock does not teach treating TBI nor discuss the role of the complement pathway specifically in TBI, while Muizelaar nor Hammad teach treating TBI with an anti-C1q antibody. As above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Applicant argues Muizelaar does not teach role of the complement pathway. This is not persuasive because it is irrelevant; other art cited in combination with Muizelaar teaches the role of the complement pathway as articulated in the rejection.
Applicant argues Muizelaar “discloses that TBI is an ischemic event”, but argues that Yednock only shows a correlation between the complement system and ischemic events. This is not persuasive for the same reasons as above, e.g., that an enabled method of inhibiting the complement system to treat ischemic events is sufficient to establish a reasonable expectation of success.
Applicant argues the prior art lacks “substantial evidence” to support a reasonable expectation of success. There is no requirement that the evidence meets the burden of “substantial” nor is it clear what Applicant considers to be substantial. Rather, the mere disclosure of such a method is sufficient to establish a prima facie case of a reasonable expectation of success, as no working examples or “evidence” is necessary for the presumption of enablement in the prior art. Applicant has presented insufficient evidence to rebut the presumption of enablement, offering only hypotheticals of why the method might not have worked or that there might have been another “cause” for the “correlation”. This is not objective evidence of non-enablement and, since absolute predictability is not required, is not persuasive.
Applicant argues that Hammond teaches away from the instant method. A true “teaching away" from a concept must be explicit, not just an otherwise general suggestion. Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Applicant argues that Hammond teaches mice lacking C1q are more susceptible to bacterial infection and a greater incidence of epileptogenesis. However, none of this is a direct criticism of using complement system inhibition to treat TBI. Further, full genetic knockouts are not representative of a method in which the system is inhibited, not entirely removed.
Applicant is correct that Hammad teaches the complement system plays a role in neurogenesis and in some cases has a neuroprotective effect. However, this fails to rise to the level of “unpredictable” when taking the evidence as a whole. Hammad teaches that 7 days after an insult in a C3 null mouse, there was reduced neurogenesis. As above, this is not representative of a system of inhibition rather than genetic knockout. Moreover, Hammad attributes this to inhibition of C3aR: “administration of a C3aR antagonist to mice results in reduced neurogenesis”. As Applicant agrees, this is a downstream member of the complement pathway which is affected by several systems such as lectin and the alternative pathway (remarks 3/8/22 p.6, figure). Inhibiting this downstream “choke point” or eliminating it entirely (C3 knockouts) will predictably lead to more extreme effects as it is effectively cutting off multiple systems, not just the C1q portion. Thus, rather than a teaching away, Hammad is better viewed as a teaching that the entirety of the complement system should not be prevented from function via, e.g., a C3 knock out. This is in line with the teachings that there is neuroprotective element to the system as a whole. What is lacking in Applicant’s argument is that Hammad never criticizes inhibiting C1q specifically, while Yednock teaches the beneficial results of doing so.
To this point, Hammad explicitly teaches:
“activation of the complement system can have a number of deleterious effects in the CNS” (p.7 C1)
“C1q contributes to a shift towards the M1 phenotype”, where “M1 microglia can also result in  damage to healthy cells” (p.2 C1)
“There is a bias towards M1 over M2 in TBI secondary injury” (p.2 C1)
“When the CNS is subjected to an insult that results in injury, a cascade of secondary pathophysiological events is induced, a key part of which is a prominent neuroinflammatory response. These secondary events compromise the integrity of the neurons” (p.5 C1)
“The complement system appears to play a particularly significant role in the secondary injury that occurs in the context of TBI” (p.5 C2)

On the whole, it is agreed that when viewing the complement system in its entirety, there are detrimental and beneficial effects of the system. However, the rejection does not attempt to argue that inhibiting the entire complement system is beneficial. Rather, all of the cited art agrees that the complement system is detrimental in ischemia-reperfusion injuries—including TBI—and that specifically inhibiting C1q is recognized as an effective treatment for this. Thus, Applicant’s argument that the prior art teaches unpredictability is not persuasive because the prior art teaches when and how the complement system is either beneficial or detrimental and teaches a specific means of inhibiting a specific portion of that system in order to elicit beneficial results.
Applicant argues that Hammad teaches the complement system should be manipulated, not inhibited. No where does Hammad teach that “manipulated” excludes inhibition. Rather, inhibition of the complement system is clearly within an ordinary understanding of “manipulate”. Further, the use of “manipulate” is used by Hammad solely in the section titled “Future perspectives”. In other words, Hammad is now opining about potentials and possible directions for research, none of which is objective evidence undermining any of the statements made previously by Hammad. Applicant correctly cites Hammad as saying “if there is indeed evidence for a neuroprotective role of complement in TBI”, clearly indicating that no such evidence was objectively set forth prior to that statement (“if”). This is in contrast to the objectively deleterious effects of the complement system in TBI as well as the teachings of anti-C1q treatment being effective to treat ischemia-reperfusion injury, TBI being known in the art as one such species within that genus as articulated by the rejection.
Applicant argues that Hammad “calls for additional research”. As above, absolute predictability is not required and a scientist proposing additional research does not cast any clear doubt on the knowledge presented.
Applicant argues that Hammad does not provide insight into the timing of treatment of TBI. Currently, no claims are directed to this “timing” and Yednock provides guidance to this respect.

Regarding the double patenting rejections, Applicant presents no unique arguments and so the arguments are not persuasive as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/Primary Examiner, Art Unit 1649